11-899
    Yu v. Holder
                                                                                  BIA
                                                                               Bain, IJ
                                                                          A088 379 717

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 9th day of August, two thousand twelve.
    PRESENT:
             JON O. NEWMAN,
             ROBERT A. KATZMANN,
             CHRISTOPHER F. DRONEY,
                    Circuit Judges.
    _____________________________________

    WEIGUANG YU,
             Petitioner,

                   v.                                      11-899
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Ning Ye, Flushing, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Blair T. O’Connor,
                                  Assistant Director; Briena L.
                                  Strippoli, Trial Attorney, Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

review is DENIED.

    Petitioner Weiguang Yu, a native and citizen of the

People’s Republic of China, seeks review of a January 31,

2011 order of the BIA affirming the April 6, 2009 decision

of an Immigration Judge (“IJ”) denying his application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).     In re Weiguang Yu, No.

A088 379 717 (B.I.A. Jan. 31, 2011), aff’g No. A088 379 717

(Immig. Ct. N.Y. City Apr. 6, 2009).     We assume the parties’

familiarity with the underlying facts and procedural history

of the case.

    Under the circumstances of this case, we have reviewed

both the IJ’s and BIA’s decisions.     See Zaman v. Mukasey,

514 F.3d 233, 237 (2d Cir. 2008).     The applicable standards

of review are well-established.     See 8 U.S.C.

§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

(2d Cir. 2009).

    The IJ and BIA did not err in concluding that, under 8

U.S.C. § 1101(a)(42), Yu, as the spouse of an individual

subjected to coercive abortions, was not per se eligible for


                             2
asylum.    See also Shi Liang Lin v. U.S. Department of

Justice, 494 F.3d 296, 309 (2d Cir. 2007) (en banc).

Instead, Yu was required to demonstrate persecution or a

well-founded fear of persecution based on his “other

resistance” to the family planning policy.    See id. at 309-

10).    Yu conceded at his merits hearing that he did not

engage in any such “other resistance,” and he is bound by

this concession. See Hoodho v. Holder, 558 F.3d 184, 191 (2d

Cir. 2009).

       The agency also did not err in finding that Yu failed

to establish a well-founded fear of future persecution based

on his fear of forced sterilization and economic persecution

in the event that he has more than one child in the future.

Yu admitted at his hearing that he was not in violation of

the family planning policy, and “[i]n the absence of solid

support in the record” for such a fear, that fear is

“speculative at best.”    Jian Xing Huang v. INS, 421 F.3d

125, 129 (2d Cir. 2005); see also Jian Hui Shao v. Mukasey,

546 F.3d 138, 142-43 (2d Cir. 2008).    Accordingly, because

the agency did not err in finding that Yu failed to

demonstrate either past persecution or a well-founded fear

of persecution, it reasonably denied his requests for asylum

and withholding of removal.    See Paul v. Gonzales, 444 F.3d


                               3
148, 156 (2d Cir. 2006).   Yu does not challenge the agency’s

denial of CAT relief.

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4